339 F.2d 264
UNITED STATES of America, Appellee,v.James Lee WARD, Appellant.
No. 9542.
United States Court of Appeals Fourth Circuit.
Argued November 13, 1964.
Decided December 7, 1964.

Appeal from the United States District Court for the Middle District of North Carolina, at Wilkesboro; Edwin M. Stanley, Judge.
John E. Hall, North Wilkesboro, N. C. (McElwee & Hall, North Wilkesboro, N. C., on brief), for appellant.
William H. Murdock, U. S. Atty. (Henry E. Frye, Asst. U. S. Atty., on brief), for appellee.
Before SOBELOFF, Chief Judge, BRYAN, Circuit Judge, and THOMSEN, District Judge.
PER CURIAM:


1
Finding no substantial error, the judgment will be


2
Affirmed.